Citation Nr: 0812246	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  05-00 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  An April 1986 rating decision denied service connection 
for PTSD, finding no current disability; notice of this 
decision was issued on April 10, 1986; the veteran did not 
enter a notice of disagreement with this decision within one 
year of notice of the decision.

2.  The evidence associated with the claims file subsequent 
to the April 1986 rating decision, when considered with 
previous evidence of record, relates to a previously 
unestablished fact, a current PTSD diagnosis, that is 
necessary to substantiate the claim, and has a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1986 rating decision to deny service connection 
for PTSD became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  Evidence received since the RO's April 1986 rating 
decision is new and material, and the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

In light of the favorable outcome of this appeal with respect 
to the issue of whether new and material evidence has been 
submitted to reopen the claim (reopening of the claim by the 
Board), any perceived lack of notice or development is not 
prejudicial.  See 38 U.S.C.A. §§ 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Because the claim 
has been reopened, any deficiency regarding notice of the 
basis for a prior final denial of a claim, or what 
information or evidence is necessary to reopen a claim, is 
not prejudicial to the veteran's claim.  See Kent v. 
Nicholson, 
20 Vet. App. 1 (2006).

New and Material Evidence to Reopen

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  
38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."

"New and material evidence" means evidence not previously 
submitted to agency decision makers which, by itself or in 
connection with evidence previously included in the record, 
"relates to an unestablished fact necessary to substantiate 
the claim."  Such evidence must also "raise a reasonable 
possibility of substantiating the claim."  See 38 C.F.R. § 
3.156(a).  

In this case, in an April 1986 rating decision, the RO denied 
the veteran's claim for service connection for PTSD on the 
basis that there was no evidence of a current diagnosis of 
PTSD in the record.  Notice of this decision was issued on 
April 10, 1986.  Because the veteran did not submit a notice 
of disagreement with the April 1986 rating decision within 
one year of issuance of notice of the decision, the April 
1986 decision denying service connection for PTSD became 
"final" under 
38 U.S.C.A. § 7105(c).  See also 38 C.F.R. § 20.1103. 

The question for the Board now is whether new and material 
evidence has been received by VA in support of the veteran's 
claim since the issuance of the April 1986 rating decision.  
Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

After reviewing the evidence, the Board finds that the 
evidence received since the unappealed April 1986 rating 
decision is new and relates to the question of a current PTSD 
diagnosis, as well as provides information related to in-
service stressors.  VA treatment records from November 2003 
contain a confirmed diagnosis of PTSD.  Further, the veteran 
has supplied several personal statements describing alleged 
in-service stressors.  The Board finds that this additional 
evidence raises a reasonable possibility of substantiating 
the claim.  Consequently, VA has received new and material 
evidence to reopen the veteran's claim for service connection 
for PTSD, and the claim is reopened.  38 U.S.C.A. §5108; 38 
C.F.R. §3.156(a). 


ORDER

New and material evidence has been received, and the claim 
for service connection for PTSD is reopened.


REMAND

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

The veteran contends that he currently suffers from PTSD as a 
result of his experiences in Vietnam.  The veteran served in 
the HHB 2nd Battalion, 32nd Artillery in Vietnam from April 8, 
1970 to March 15, 1971, with a military occupational 
specialty of field wireman.  The veteran states that he was 
stationed at Cu Chi for his entire period of service in 
Vietnam.  The veteran's personnel records reveal that he 
served as field switchboard operator from April 11, 1970 to 
September 1, 1970, and as senior message clerk from September 
1, 1970 to March 12, 1971.  The veteran contends that after 
he was transferred to the message center, he heard incoming 
and outgoing rocket fire every night.  The veteran further 
contends that he killed an enemy soldier while at Tah Nan.

A review of the veteran's claims file reveals that it was 
determined that the veteran had not provided sufficient 
specific information with which referral to the U.S. Army and 
Joint Services Records Research Center (JSRRC) could be 
undertaken.  However, the veteran has indicated the location 
and approximate dates of an in-service stressor, namely 
rocket attacks at Cu Chi from September 1, 1970 to March 12, 
1971, as well as identified his unit of assignment at the 
time the stressful event occurred.  The unit records of the 
HHB 2nd Battalion, 32nd Artillery for the period of time the 
veteran was in Vietnam, from April 8, 1970 to March 15, 1971, 
should be obtained.

The November 2003 VA psychiatric evaluation submitted by the 
veteran contains a diagnosis of PTSD.  The VA psychiatrist 
concluded that the veteran's PTSD was linked to his military 
service in Vietnam, and specifically linked to the killing of 
an enemy soldier at close range.  The VA psychiatrist noted, 
however, that the veteran was a poor historian, and it was 
impossible to ascertain the true medical source of his 
strange demeanor and rambling speech pattern.  The VA 
psychiatrist also noted that the veteran suffered from 
depression.  

Also of record is a March 2003 Tennessee Disability 
Determination Services psychiatric examination.  The veteran 
stated that he had filed for disability benefits for nerves, 
depression, and confusion.  In this examination, the veteran 
only briefly mentions his service in Vietnam, and states that 
he thinks about Vietnam a lot.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is necessary when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service, and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  

Given the preceding evidence, it appears that a VA 
psychiatric examination is necessary because (1) the record 
contains competent evidence related to a mental disorder; (2) 
the veteran has reported experiencing traumatic events in 
service; and (3) the evidence indicates that the claimed 
disability may be associated with in-service injuries.  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing 
that the latter element is a low threshold).

As the claim is otherwise being remanded, the agency of 
original jurisdiction (AOJ) should take efforts to ensure 
that all duties to notify and assist are met.  See 
Dingess/Hartman v.  Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom.  Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 
5, 2007).

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with proper notice 
under 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  This notice should address the 
disability rating and effective date 
elements of his claim, should service 
connection be established.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 
5, 2007).

2.  The AOJ should request that JSRRC 
obtain any available records pertaining to 
air operations and enemy rocket or mortar 
attacks at Cu Chi from September 1, 1970 
to March 12, 1971, and obtain unit 
histories.  Also, if the RO determines 
that it has enough information to attempt 
to verify the veteran's other claimed 
stressor, the veteran's report of killing 
an enemy soldier at Tah Nan, appropriate 
development action should be taken.

3.  If a stressor is verified, schedule 
the veteran for a VA psychiatric 
examination to determine the nature and 
etiology of any mental disorder which may 
currently be present.  The claims folder 
and a copy of this remand must be made 
available to and reviewed by the examiner.  
Any indicated studies should be performed.  

Based upon the claims folder review and 
the examination results, the examiner 
should identify all currently present  
acquired psychiatric disorders.  The 
examiner should provide an opinion as to 
whether the veteran has a current 
diagnosis of PTSD that is more likely than 
not due to a stressor which has been 
verified.  If PTSD due to a verified in-
service stressor is diagnosed, the 
examiner should identify the elements 
supporting the diagnosis.  If  the 
examiner does not diagnose PTSD due to an 
in-service stressor, the examiner should 
explain why the veteran does not meet the 
criteria for a diagnosis of PTSD.

If the veteran is found to have any other 
acquired psychiatric disorder other than 
PTSD, the examiner should provide an 
opinion with respect to each such disorder 
as to whether it is at least as likely as 
not (a 50 percent probability or more) 
that the disorder is etiologically related 
to the veteran's active duty.

4.  Then, the AMC should readjudicate the 
claim of service connection for PTSD.  If 
the determination remains unfavorable to 
the veteran, the AOJ must issue a 
Supplemental Statement of the Case and 
provide the veteran and his representative 
a reasonable period of time in which to 
respond before this case is returned to 
the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


